Case: 1:15-cv-02881 Document #: 399 Filed: 07/28/20 Page 1 of 1 PageID #:24567

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

US Commodity Futures Trading Commission,
et al.
                                                    Plaintiff,
v.                                                               Case No.: 1:15−cv−02881
                                                                 Honorable John Robert
                                                                 Blakey
Kraft Foods Group, Inc., et al.
                                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 28, 2020:


        MINUTE entry before the Honorable John Robert Blakey: The Court is in receipt
of the parties' submission to the Court's proposed order inbox. If the parties request that
this Court consider the submission as part of the record, then they may file an agreed
motion by 8/4/20, setting forth the relevance of this submission to the pending motions
[382] [384], and explaining the legal basis for this Court to seal it, or a portion of it, on the
public docket. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
